Citation Nr: 1109136	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  02-19 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than an anxiety disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1997 to May 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2006, the Veteran testified before a decision review officer (DRO) at the RO.  A transcript of this hearing is of record. 

In September 2008, the Board remanded the current issue on appeal for further action by the originating agency.  At that time, the pertinent issues before the Board were characterized as entitlement to service connection for anxiety and entitlement to service connection for depression.  The Board's September 2008 decision denied entitlement to service connection for an anxiety disorder and remanded service connection for depression.  While the case was in remand status, the Court of Appeals for Veterans Claims (Court) held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's current claim for depression includes all currently diagnosed psychiatric disorders.  However, as the Board's September 2008 decision specifically denied entitlement to service connection for a general anxiety disorder (including posttraumatic stress disorder), these issues are not before the Board at the present time.  In light of Clemons, the issue in the instant appeal is styled to reflect consideration of all the Veteran's current psychiatric diagnoses except an anxiety disorder.


FINDING OF FACT

An acquired psychiatric disorder other than an anxiety disorder is not etiologically related to active duty service or a service-connected disease or injury.


CONCLUSION OF LAW

An acquired psychiatric disorder other than an anxiety disorder was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's contentions regarding his acquired psychiatric disorder are two-fold; first, he contends that his current psychiatric condition is the result of his service-connected disabilities including erectile dysfunction and headaches.  Secondly, he contends that a psychiatric disorder was incurred during active duty service.  The Board will first address whether service connection is warranted for the claimed disability on a direct basis. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as psychoses, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service treatment records are negative for treatment or complaints of a psychiatric disorder.  The Veteran was found psychiatrically normal during a November 2000 Medical Evaluation Board examination, and he did not report any depression or other psychiatric symptoms on the accompanying medical history form. 

Although there is no evidence of a psychiatric condition during service, the record does establish the presence of a current psychiatric disability.  Post-service medical records show that the Veteran first complained of psychiatric symptoms in August 2002 at the Temple VA Medical Center (VAMC).  At that time, he reported experiencing irritability and anxiety and a nonspecific anxiety disorder was diagnosed.  Two months later, in October 2002, the Veteran entered a substance abuse treatment program and was diagnosed with depression and alcohol abuse.  The Veteran has continued to undergo VA treatment for depression and has also been diagnosed with major depressive disorder, dysthymia, a pain disorder, and a nonspecified mood disorder at various times during the claims period.  In addition, the Veteran has reported undergoing treatment for depression during service.  During his January 2006 hearing, he testified that he saw a counselor during service and was prescribed Paxil for depression.  

With respect to the third element of service connection, a nexus between the current disability and service, while the Veteran has not reported an explicit continuity of symptoms, the Board finds that his statements have indicated such a history.  He testified in January 2006 that he was initially treated for depression during active duty following his service in Bosnia and continued to undergo such treatment beginning in 2001, the same year as his discharge, at the VAMC.  The Board interprets this testimony as reporting a continuity of symptoms since service. 

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous psychiatric symptoms since service is not credible.  While he reported the onset of depression with counseling during service, treatment records are entirely negative for any documentation of such treatment.  Additionally, the Veteran specifically denied having any symptoms of depression or other psychiatric disorders at the time of the November 2000 Medical Evaluation Board examinations.  The Veteran was also found to be psychiatrically normal during an April 2001 VA general medical examination, conducted one month prior to his separation from active duty service, and the Veteran never reported a history of psychiatric treatment or problems during service until August 2002, more than a year after his separation from active duty.  The Board finds that the Veteran's statements and history provided in connection with contemporaneous medical treatment, such as during service, are more credible than statements made for compensation purposes several years after his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible). 

Several of the Veteran's physicians have also found that the Veteran was not a credible historian with respect to his current symptom presentation.  In January 2007, the Veteran was provided a PTSD clinical team consultation that included psychological testing.  The test results were determined to be invalid, as the Veteran had a propensity towards exaggeration of symptoms and embellishment of psychopathology.  Similarly, upon VA examination in March 2009, the Veteran was found to be of questionable credibility with regard to his tendency to minimize some aspects of his disorder and exaggerate other symptoms.  Based on the inconsistent history reported to VA during the claims period and the findings of some of the Veteran's health care providers, the Board finds that the Veteran's lay statements regarding the onset and current symptoms of his psychiatric disorder are not credible.  

The medical evidence of record also does not establish the presence of a nexus between the Veteran's current psychiatric condition and active duty service.  Although a VA psychiatric examiner, who examined the Veteran in 2004, noted  that the Veteran's symptoms of chronic dysthymia began while he was on active duty in Bosnia, this medical opinion was based solely on the Veteran's reported history of symptoms.  It did not reflect consideration of the service treatment records or other evidence in the claims folder.  The failure to consider this evidence is significant given the negative service treatment records and the incredibility of the Veteran's statements regarding the onset of his psychiatric symptoms.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  The failure to consider this evidence renders the opinion of little probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's "account of his medical history and service background).  Accordingly, the June 2004 VA examiner's finding that the Veteran's dysthymia began during service is no more than minimally probative.

Weighing against the claim for direct service connection is an expert psychiatric opinion rendered by the Associate Chief of the Mental Health and Behavioral Science Department of the Nebraska-Western Iowa Health Care System in August 2010.  After thoroughly examining the Veteran's claims file, including his service treatment records, the expert found that any current depression was not etiologically related to service.  The expert noted that the Veteran had no documented treatment for depression in service, and his psychiatric status was described as "normal" in April 2001.  Moreover, he did not have a well-documented or consistent diagnosis of a depressive disorder during his 8+ years of treatment with VA, nor had there been any evidence of significant functional impairment due to depression.  Indeed, he had gone for long periods of time without mental health treatment.  Even if the case could be made that he had clinical depression, it was not etiologically related to service.  This opinion was based on a complete and accurate presentation of the facts in this case and was supported by a well-reasoned rationale.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, the medical evidence of record weighs against the finding of a link between the Veteran's current psychiatric condition and active duty service. 

The Veteran also contends that service connection is warranted for a psychiatric disorder as it was incurred secondary to various service-connected disabilities.  Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) (2010).

The record does contain medical evidence linking the Veteran's psychiatric condition to his service-connected disabilities.  Records of VA treatment dating throughout the claims period note that the Veteran's depression was likely related to his chronic illnesses and in August 2009, his depression was noted to be complicated by his service-connected headaches and general medical condition.  In addition, the Veteran's chronic medical conditions were noted to affect his mood during a July 2005 mental health consultation.  While this evidence tends to support the Veteran's contentions, the Board finds that it is of minimal probative value, as the findings of the Veteran's VA physicians were based solely on the Veteran's own reported history of his psychiatric disorder.  As discussed above, the Board has found the Veteran's statements regarding his psychiatric disability not credible, and medical opinions based solely on such statements are of little probative value.   

The Board finds that the competent evidence weighing against the claim is more probative regarding service connection for a psychiatric condition on a secondary basis.  None of the VA examiners who have examined the Veteran have concluded that his psychiatric condition is related to his service-connected disabilities, and the psychiatric expert who reviewed the Veteran's claims file in August 2010 also provided an opinion against the claim.  

In the August 2010 opinion, the expert noted that the establishment of a causal relationship between a medical condition and a depressive syndrome can be problematic, as major depressive disorder affected to 10 to 20 percent of the general population; moreover, the co-occurrence of depression and another medical condition can often be the result of coincidence.  Even with such severe illnesses as cancer and myocardial infarction, the incidence of depressive disorder is about 25 percent, comparable to the general population prevalence.  Moreover, in many cases, the symptoms related to the medical condition or its treatment (e.g., fatigue, insomnia, poor concentration, anhedonia) resemble symptoms of a depressive syndrome.  The expert then emphasized the criteria of plausibility, severity, and temporal relationship.  As to plausibility, none of the Veteran's service-connected disabilities were noted to be well-established as etio-pathological factors for the development of major depressive disorder; migraine headaches were noted as an exception, but the expert stressed that the Veteran had not consistently attributed his depression to migraine headaches.  As to severity, none of the service-connected disabilities had led to consistent and prolonged functional impairment, as the Veteran had continued to work, enjoy a family vacation, and take college classes.  As to the temporal relationship, for a depressive disorder to have been caused by a general medical condition, there needed to be a clear chronology where the depression arises or worsens de novo after the onset of the medical condition, but such chronology was not shown by the medical records.  Accordingly, the expert found that the Veteran's complaints of depression were not clearly related to the onset or worsening of a medical condition, and there was no convincing (i.e., greater than 50 percent) likelihood that the claimed depression was caused or worsened by one or more of the service-connected disabilities.  This medical opinion was rendered by a psychiatric expert, was based upon a complete review of the Veteran's medical and service records, and was accompanied by a well-reasoned rationale.  The Board has therefore assigned it substantial probative weight.  See Nieves- Rodriguez, supra.  

The Board finds that the competent medical evidence against service connection on a secondary basis outweighs the evidence in favor of the claim.  The Board has also considered the statements of the Veteran connecting his current psychiatric condition to his service-connected disabilities, but notes that the Veteran is not competent to render such a medical conclusion, nor are his statements regarding the onset and symptoms of his disability credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006); see also Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of diagnosis or medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

In sum, the evidence of record shows that the first documentation of the Veteran's claimed disability was dated more than a year after his separation from active duty and it does not establish a link with military service.  Furthermore, the competent medical evidence does not establish that the Veteran's current acquired psychiatric disorder was incurred a secondary to any service-connected disabilities.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and both a service-connected disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).






Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to the claim for service connection on a secondary basis was furnished to the Veteran in a March 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a November 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not received VCAA notice specific to his claim for direct service connection.  The Veteran has not alleged any prejudice resulting from the lack of notice on the direct service connection element of the claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  

Although the Veteran's primary contentions in this case are related to his claim for service connection on a secondary basis, statements from the Veteran and his representative clearly indicate actual knowledge of the requirements for establishing service connection on a direct basis.  The Veteran testified in January 2006 that he began treatment for depression during active duty service and that his disorder began at that time.  The Veteran also made similar reports regarding the onset of his psychiatric symptoms while undergoing VA psychiatric treatment throughout the claims period.  He has therefore demonstrated actual knowledge of the requirements for establishing service connection on a direct basis, and the lack of such notification accordingly did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  

Additionally, the record contains several VA examination reports and medical opinions in response to the Veteran's claim.  The Board notes that the March 2009 VA examiner diagnosed a nonspecified mood disorder and found that he could not state whether this disability was secondary to any service-connected disabilities without resorting to speculation.   Accordingly, the Board requested and obtained another medical opinion following the March 2009 VA examination, that of the August 2010 psychiatric expert who was able to provide a medical opinion addressing service connection on a secondary basis without speculation.  

The Board also finds that the remand orders of the September 2008 Board decision have been fulfilled.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand orders, the Veteran was contacted in a November 2008 letter and asked to provide information on any health care providers who had evidence pertinent to the claim, and appropriate VA medical opinions addressing the claim for secondary service connection were obtained.  The claim was also readjudicated in a December 2009 supplemental statements of the case (SSOC).  Accordingly, remand for additional compliance is not required.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than an anxiety disorder, to include as secondary to service-connected disabilities, is denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


